Citation Nr: 1048438	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the issue of entitlement to revocation of forfeiture of all 
Department of Veterans Affairs (VA) benefits previously declared 
against the appellant.

2.  Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The appellant had active service in the Philippine Commonwealth 
Army from October 3, 1941, to December 7, 1941, beleaguered 
status from December 8, 1941, to December 18, 1941, prisoner of 
war (POW) status from December 19, 1941, to December 19, 1942, no 
casualty status (not under military control) from December 19, 
1942, to March 1, 1945, missing status from March 2, 1945, to 
October 4, 1945, and regular Philippine Army service from 
October 5, 1945, to June 30, 1946.  The appellant also served in 
the Japanese-controlled Bureau of Constabulary (BC) between 
December 1942 and December 1944 during the occupation of the 
Philippines by the Imperial Japanese Army in World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined that 
new and material evidence had not been received sufficient reopen 
the appellant's previously denied claim of entitlement to 
revocation of forfeiture of all VA benefits previously declared 
against him.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the claims file shows that, in a December 1966 
administrative decision, the RO declared that the appellant 
forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under laws administered by VA because he 
had given support to an enemy of the United States by serving in 
the BC between December 1942 and December 1944 during the 
occupation of the Philippines by the Imperial Japanese Army in 
World War II.  The RO further declared that the appellant 
forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under laws administered by VA because he 
also knowingly and intentionally presented or caused to be 
furnished materially false and fraudulent statements in support 
of a claim of service connection by concealing the fact of his BC 
service in a fraudulent attempt to obtain VA benefits to which he 
was not entitled.  The appellant did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board observes that the appellant filed to reopen his 
previously denied claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against him 
most recently in June 2007.  In an August 2007 rating decision, 
the RO denied the appellant's request to reopen a previously 
denied claim of entitlement to revocation of forfeiture of all VA 
benefits previously declared against him.  The appellant also did 
not appeal this decision, and it became final.  Id.  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against the 
appellant is as stated on the title page.  Regardless of the RO's 
actions, the Board must make its own determination as to whether 
new and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In August 2007, the RO denied the appellant's request to 
reopen a previously denied claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against him; 
this decision was not appealed and it became final.



2.  The evidence received since August 2007 does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to revocation of forfeiture of all VA benefits 
previously declared against the appellant.


CONCLUSIONS OF LAW

1.  The August 2007 RO decision, which denied the appellant's 
request to reopen a previously denied claim of entitlement to 
revocation of forfeiture of all VA benefits previously declared 
against him, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the August 2007 RO decision in 
support of the claim of entitlement to revocation of forfeiture 
of all VA benefits previously declared against the appellant, is 
not new and material; accordingly, this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a February 2008 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit evidence showing his entitlement to revocation of 
forfeiture of VA benefits previously declared against him and 
noted other types of evidence the appellant could submit in 
support of his claim.  The appellant also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA substantially 
has satisfied the requirement that the appellant be advised to 
submit any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The February 2008 VCAA notice letter also defined new and 
material evidence, advised the appellant of the reasons for the 
prior denial of the claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against him, 
and noted the evidence needed to substantiate the underlying 
claim.  That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does 
not support reopening the appellant's claim of entitlement to 
revocation of forfeiture of all VA benefits previously declared 
against him.  Because the appellant was fully informed of the 
evidence needed to substantiate his claim, any failure to develop 
this claim under the VCAA cannot be considered prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for any 
grant of service connection, the Board finds that failure to 
satisfy the duty to notify in that regard is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As will be 
explained below in greater detail, the evidence received since 
the last final denial is not new and material for purposes of 
reopening the claim of entitlement to revocation of forfeiture of 
all VA benefits previously declared against the appellant.  Thus, 
the Board finds that VA met its duty to notify the appellant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the Board acknowledges that the February 2008 
VCAA notice was provided to the appellant and his service 
representative after the October 2007 rating decision had been 
issued.  Because the appellant's claim is not being reopened in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure to 
notify the appellant.  See Dingess, 19 Vet. App. at 473.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording him the opportunity to give testimony before the RO and 
the Board, although he declined to do so.  It appears that all 
known and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file; 
the appellant has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been received to reopen the appellant's 
claim of entitlement to revocation of forfeiture of all VA 
benefits previously declared against him, an examination is not 
required.  In summary, VA has done everything reasonably possible 
to notify and to assist the appellant and no further action is 
necessary to meet the requirements of the VCAA.

New & Material Evidence

Historically, the Board notes that, in December 1966, the RO 
determined that the appellant had forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under laws 
administered by VA because he had given support to an enemy of 
the United States.  The RO specifically found that the evidence 
of record, including the appellant's lay statements and a report 
of field examination dated in October 1965, showed that, contrary 
to the appellant's own assertions, he had served in the BC 
between December 1942 and December 1944 during the occupation of 
the Philippines by the Imperial Japanese Army in World War II.  
The RO noted that a review of official BC records, captured after 
the war ended, showed that the appellant had been trained at the 
BC Academy in Intramuros, Manila.  This training was based on 
rigid competitive examination and required him to take an oath of 
allegiance to the Imperial Japanese Government.  Official BC 
records also showed that, following the completion of the 
appellant's training, he was stationed with a company in Ilocos 
Sur, Philippines, which was assigned to go on patrol with the 
Japanese Military Police.  The RO further declared that the 
appellant forfeited all rights, claims, and benefits to which he 
might otherwise be entitled under laws administered by VA because 
he also knowingly and intentionally presented or caused to be 
furnished materially false and fraudulent statements in support 
of a claim of service connection.  The appellant specifically had 
denied serving in the BC during World War II and had presented 
numerous fraudulent statements and forms to VA to this effect.  
Although the appellant was notified of this decision, he did not 
appeal; thus, the December 1966 RO decision became final.

The Board also notes that, since December 1966, the appellant has 
attempted to reopen the claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against him on 
at least a half dozen occasions, most recently in June 2007.  The 
appellant again contends, as he has contended previously, that, 
in spite of the existence of official BC records demonstrating 
that he aided an enemy of the United States during World War II 
by serving in the BC during the Imperial Japanese Army's 
occupation of the Philippines, he was, in fact, a POW throughout 
World War II and is entitled to revocation of forfeiture of all 
VA benefits previously declared against him.

Current law provides that whosoever knowingly makes a false or 
fraudulent affidavit, declaration, certificate or statement 
concerning any claim for benefits under any of the laws 
administered by the Secretary shall forfeit all rights, claims, 
and benefits under al laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) (West 
2002 & Supp. 2010) (formerly 38 U.S.C. § 3503(a)).  Any person 
shown by satisfactory evidence to be guilty of rendering 
assistance to an enemy of the United States or its allies shall 
forfeit all accrued or future gratuitous benefits under laws 
administered by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002 
& Supp. 2010) (formerly 38 U.S.C.A. § 3504(a)).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court 
noted that an original forfeiture action is an adversarial 
process initiated by VA and requires the application of the 
beyond-a- reasonable-doubt standard to declare a forfeiture.  The 
Court ruled that a declaration of forfeiture may be reopened on 
presenting new and material evidence or revised based upon a 
finding of clear and unmistakable error in the original 
forfeiture decision.  The Court remanded Trilles for the 
Secretary and the Board to address in the first instance what 
evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a reasonable 
doubt that fraud had been committed in seeking such benefits.  To 
date, however, the Secretary has not spoken in this matter, such 
as by issuing a clarifying regulation, nor has the Court provided 
any further guidance on this question.

In August 2007, the RO denied, in pertinent part, the appellant's 
request to reopen a previously denied claim of entitlement to 
revocation of forfeiture of all VA benefits previously declared 
against him.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2010).  The appellant did not 
initiate an appeal of the August 2007 rating decision and it 
became final.

The claim of entitlement to revocation of forfeiture of all VA 
benefits previously declared against the appellant may be 
reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The appellant filed an 
application to reopen this previously denied claim in a letter 
which was date stamped as received by the RO on September 28, 
2007.  New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  In determining whether evidence is new and 
material, the credibility of the new evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the question of what new and material evidence would be 
required to reopen VA benefits eligibility forfeiture cases such 
as this, the Board notes that a concurring opinion in Trilles 
specifically pointed out that "it is difficult to perceive of 
any evidence that would 'bear [] directly and substantially upon 
the specific matter' other than evidence exculpatory of the 
claimant's misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, 13 Vet. App. at 331 (quoting 38 C.F.R. § 
3.156(a) (1999)).

With respect to the appellant's application to reopen a claim of 
entitlement to revocation of forfeiture of all VA benefits 
previously declared against him, the evidence before VA at the 
time of the prior final RO decision in August 2007 consisted of 
the appellant's lay statements, a report of field examination 
conducted in October 1965, the December 1966 rating decision 
which originally imposed forfeiture against the appellant, and 
copies of the appellant's "Affidavit of Philippine Army 
Personnel," his U.S. Naturalization Certificate, his U.S. 
passport, a VA Form 21-526 date-stamped as received by the RO on 
July 18, 2007, a VA Form 10-0048, "Former POW Medical History," 
signed by the appellant, dated on July 7, 2007, and date-stamped 
as received by the RO on July 18, 2007, and official BC records 
documenting the appellant's service with the BC (which is 
considered part of the Imperial Japanese Army) during the 
Japanese occupation of the Philippines during World War II.  The 
RO noted that the evidence showed that the appellant had been a 
member of the Japanese-sponsored and controlled BC during the 
enemy occupation of the Philippines in World War II.  The RO 
found that the evidence of record established that the appellant 
had forfeited all rights, claims, and benefits to which he might 
otherwise be entitled under laws administered by VA because he 
had aided an enemy of the United States.  The RO also found that 
the newly received evidence was cumulative or duplicative of 
evidence previously considered.  Thus, the claim was not 
reopened.

The newly received evidence consists of additional lay statements 
from the appellant, additional copies of his "Affidavit of 
Philippine Army Personnel," his U.S. Naturalization Certificate, 
and his U.S. passport, and copies of his Veterans Federation of 
the Philippines identification card, his Philippine Social 
Security System identification card, and an August 2009 
"Certification" from the Armed Forces of the Philippines, 
Office of the Adjutant General.  The appellant submitted a waiver 
of RO jurisdiction over all of the newly received evidence which 
was date-stamped as received by the Board on October 23, 2009.

With respect to the appellant's application to reopen a claim of 
entitlement to revocation of forfeiture of all VA benefits 
previously declared against him, the Board notes that the 
evidence which was of record in August 2007 (and which is 
consistent with evidence that has been of record since the 
original rating decision in December 1966 imposing forfeiture of 
VA benefits against the appellant) showed that he had served as a 
member of the BC with the Imperial Japanese Army during its 
occupation of the Philippines in World War II and, as such, had 
aided an enemy of the United States.  See 38 U.S.C.A. § 6104(a) 
(formerly 38 U.S.C.A. § 3504(a)).  The evidence of record in 
August 2007 also showed that he had lied about his service as a 
member of the BC during World War II in multiple lay statements 
and forms submitted to VA in a fraudulent attempt to obtain 
benefits to which he was not entitled.  See 38 U.S.C.A. § 6103(a) 
(formerly 38 U.S.C. § 3503(a)).  

The Board finds that the newly received evidence is cumulative or 
duplicative of evidence previously considered in the appellant's 
repeated requests filed with VA in the last 54 years (or since 
the original rating decision issued in December 1966 which 
imposed forfeiture against him) to reopen the claim of 
entitlement to revocation of forfeiture of all VA benefits 
previously declared against him.  Of the evidence received since 
August 2007, the Board observes that the only "new" evidence 
not previously submitted to agency adjudicators consists of the 
August 2009 "Certification" from the Armed Forces of the 
Philippines, Office of the Adjutant General.  This certification 
shows only that the appellant had active service from October 
1941 to October 1945.  There is no indication anywhere on this 
form that the appellant was not a member of the BC who served 
alongside the Imperial Japanese Army during its occupation of the 
Philippines in World War II.  Nor is there any indication on this 
form that he had not aided an enemy of the United States during 
World War II.  Finally, there is no indication on this form that 
he had not concealed the fact that he had aided an enemy of the 
United States while serving in the BC during the Japanese 
occupation of the Philippines in World War II.

The appellant's lay statements received since August 2007, 
although new, in that they were not previously submitted to 
agency adjudicators, merely reiterate his previous (and 
unsubstantiated) assertions of the past 54 years that he had not 
served with the BC during the Japanese occupation of the 
Philippines in World War II and had not, in fact, aided an enemy 
of the United States.  Id.  The Board notes in this regard that 
the appellant appears to concede - for the first time - in his 
September 2007 statement that he was a member of the BC under the 
Imperial Japanese Army, trained at the BC Academy in Intramuros, 
Manila, Philippines, and was stationed with a BC unit in Ilocos 
Sur, Philippines, following this training.  The appellant 
asserted for the first time in September 2007 that, although he 
was trained at the BC Academy in Intramuros and had served in the 
BC following this training, he was mistreated by Japanese 
soldiers who supervised his BC training and while serving with a 
BC unit.  This mistreatment, in the appellant's view, 
demonstrated that he had not aided an enemy of the United States 
and entitled him to revocation of forfeiture.

The Board notes that it has been 54 years since the RO originally 
determined that the appellant forfeited all rights, claims, and 
benefits to which he might otherwise be entitled under laws 
administered by VA because he had aided an enemy of the United 
States during World War II and subsequently had concealed this 
fact in a fraudulent attempt to obtain VA compensation benefits.   
Nothing has changed in the last 54 years to disturb the RO's 
original findings concerning forfeiture such that the appellant's 
previously denied claim should be reopened.  Despite his repeated 
unsuccessful attempts in the last 54 years to reopen the claim of 
entitlement to revocation of forfeiture of all VA benefits 
previously declared against him, the fact remains that the 
appellant aided an enemy of the United States by serving with the 
Bureau of Constabulary (BC) between December 1942 and December 
1944 during the occupation of the Philippines by the Imperial 
Japanese Army.  The fact also remains that the appellant 
subsequently sought to conceal from VA his collaboration with the 
enemy during World War II as a member of the BC when he sought VA 
compensation benefits.  None of the newly received evidence is 
"exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision" imposing forfeiture which was 
issued in December 1966.  See Trilles, 13 Vet. App. at 331.  

In summary, the Board finds that the evidence received since 
August 2007 is cumulative or redundant of the evidence at the 
time of the prior decision showing that the appellant was not 
entitled to revocation of forfeiture of all VA benefits 
previously declared against him because he had aided an enemy of 
the United States in World War II and concealed this fact in an 
attempt to fraudulently receive VA compensation benefits.  
Because new and material evidence has not been received, the 
Board finds that the previously denied claim of entitlement to 
revocation of forfeiture of all VA benefits previously declared 
against the appellant is not reopened.


ORDER

As new and material evidence has not been received, the 
previously denied claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against the 
appellant is not reopened.


REMAND

The appellant also contends that his active service entitles him 
to a one-time payment from the Filipino Veterans Equity 
Compensation Fund.  Unfortunately, although it appears that the 
appellant lacks qualifying service to be entitled to a one-time 
payment from the Filipino Veterans Equity Compensation Fund, and 
although VA previously has determined that he forfeited all 
rights to VA benefits, the Board finds that remand is required in 
this case to protect the appellant's due process rights.

Under the American Recovery and Reinvestment Act, a new one-time 
benefit is provided for certain Philippine Veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund." American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009). Payments for eligible persons will be either 
in the amount of $9,000 for non-United States citizens, or 
$15,000 for United States citizens.  For eligible persons who 
accept a payment from the Filipino Veterans Equity Compensation 
Fund, such payment "shall constitute a complete release of any 
claim against the United States by reason of [such] service."  
Nothing in this act "prohibit[s] a person from receiving any 
benefit (including health care, survivor, or burial benefits) 
which the person would have been eligible to receive based on 
laws in effect as of the day before the date of the enactment of 
this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section. The application for the claim shall contain such 
information and evidence as the Secretary may require. Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

A review of the claims file shows that the appellant filed a 
claim of entitlement to compensation for a one-time payment from 
the Filipino Veterans Equity Compensation Fund in March 2009.  
The RO denied this claim in a May 2009 administrative decision on 
the basis that the appellant had forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under laws 
administered by VA.  In July 2009, the RO certified the 
appellant's appeal to the Board concerning his request to reopen 
a previously denied claim of entitlement to revocation of 
forfeiture of all VA benefits previously declared against him.  
After the appellant's claims file was sent to the Board, in a 
letter dated on November 20, 2009, and date-stamped as received 
by the Board on December 1, 2009, the appellant requested that 
the RO review the May 2009 decision denying his claim of 
entitlement to compensation for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  The Board finds that 
the appellant's November 2009 correspondence constitutes a valid 
notice of disagreement with the May 2009 administrative decision.  
Where a claimant files a notice of disagreement and the RO has 
not issued a Statement of the Case (SOC), the issue must be 
remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Issue a Statement of the Case (SOC) to the 
appellant and his service representative on 
the issue of entitlement to compensation for 
a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  This issue should 
be returned to the Board only if the 
appellant perfects a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


